[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The defendant Warner-Lambert Company1 moves for summary judgment in this personal injury case on the ground it cannot be held liable for the plaintiff's injuries because it was not in possession and control of the premises where the plaintiff fell. The motion is denied.
The plaintiff fell in the cafeteria and kitchen area of the building where Warner-Lambert's business operations are located. At the time, the plaintiff was in the employ of Service America Corporation, a company which provides food service for Warner-Lambert. A written agreement between the food-service company's predecessor and Warner-Lambert provides that the food company "shall perform all housekeeping and cleaning functions within the kitchen and serving areas. . . ." Warner-Lambert argues that "[w]hile the . . . defendant possessed the building, it clearly carved-out of the premises that portion of the same occupied and maintained by Service America Corporation." The defendant further argues that, since it did not possess and control the area where the plaintiff fell, it did not owe the plaintiff a duty to maintain the premises.
In response to the defendant's motion for summary judgment, the plaintiff has submitted an affidavit which shows there is a factual dispute as to who maintained control over the cafeteria and kitchen area on the date of the alleged incident. Accordingly, the motion for summary judgment is denied.
THIM, J.